Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15, 17-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Du et al. [US Patent Application Publication 2017/0192118 A1], fails to anticipate or render obvious using at least one common focus point (CFP) operator to perform bifocal imaging on the plurality of seismic traces; generating a first angle domain common image gather (ADCIG) based on results of the bifocal imaging on the plurality of seismic traces; generating a plurality of synthetic traces associated with the target point; generating a second ADCIG based on the plurality of synthetic traces; generating an enhanced ADCIG using the first ADCIG and the second ADCIG, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is allowed because the closest prior art, Du et al. [US Patent Application Publication 2017/0192118 A1], fails to anticipate or render obvious generating a first angle domain common image gather (ADCIG) based on the received plurality of seismic traces; generating a plurality of synthetic traces associated with the target point; using at least one focusing operator to perform bifocal imaging on the plurality of seismic synthetic traces; generating a second ADCIG based on results of the bifocal imaging on the plurality of seismic synthetic traces; generating an enhanced ADCIG using the first ADCIG and the second ADCIG, in combination with all other limitations in the claim(s) as defined by applicant.

generating a first angle domain common image gather (ADCIG) based on the received plurality of seismic traces; generating a plurality of synthetic traces associated with the target point; using at least one focusing operator to perform bifocal imaging on the plurality of seismic synthetic traces; generating a second ADCIG based on results of the bifocal imaging on the plurality of seismic synthetic traces; generating an enhanced ADCIG using the first ADCIG and the second ADCIG, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862